OPINIONS OF THE SUPREME COURT OF OHIO

              **** SUBJECT TO FURTHER EDITING ****

     The full texts of the opinions of the Supreme Court of
Ohio are being transmitted electronically beginning May 27,
1992, pursuant to a pilot project implemented by Chief Justice
Thomas J. Moyer.
     Please call any errors to the attention of the Reporter's
Office of the Supreme Court of Ohio. Attention: Walter S.
Kobalka, Reporter, or Deborah J. Barrett, Administrative
Assistant. Tel.: (614) 466-4961; in Ohio 1-800-826-9010.
Your comments on this pilot project are also welcome.
     NOTE: Corrections may be made by the Supreme Court to the
full texts of the opinions after they have been released
electronically to the public. The reader is therefore advised
to check the bound volumes of Ohio St.3d published by West
Publishing Company for the final versions of these opinions.
The advance sheets to Ohio St.3d will also contain the volume
and page numbers where the opinions will be found in the bound
volumes of the Ohio Official Reports.

Reed et al., Appellants, v. City of Miamisburg, Appellee.
[Cite as Reed v. Miamisburg (1994),     Ohio St.3d    .]
Appeal dismissed as improvidently allowed.
     (No. 93-1910 -- Submitted November 29, 1994 -- Decided
December 30, 1994.)
     Appeal from the Court of Appeals for Montgomery County,
No. 13446.

     Susco, Hecht & Derose Co., L.P.A., and David P. Hecht, for
appellants.
     Jenks, Surdky & Cowdrey Co., L.P.A., Robert F. Cowdrey and
Arden Lynn Achenberg, for appellee.

     The cause is dismissed, sua sponte, as having been
improvidently allowed.
     Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick and
F.E. Sweeney, JJ., concur.
     Pfeifer, J., dissents.
     Pfeifer, J., dissenting. I would not have dismissed this
case as having been improvidently allowed, but would have heard
the case on its merits. I would then have applied to this case
my analysis of sovereign immunity as discussed in my
concurrence in Garrett v. Sandusky (1994), 68 Ohio St.3d 139,
141, 624 N.E.2d 704, 706.